 

Green Brick Partners, Inc. 8-K [grbk-8k_073015.htm]

 

Exhibit 10.1



 

LOAN AGREEMENT

 

between

 

GREEN BRICK PARTNERS, INC.,

 a Delaware corporation,

 (Borrower)

 

and

 

INWOOD NATIONAL BANK,

 a national banking association

 (Lender)

 

and

 

JBGL Mustang, LLC,

 a Texas limited liability company,

 

JBGL Exchange, LLC,

 a Texas limited liability company,

 

JBGL Chateau, LLC,

 a Texas limited liability company, and

 

Johns Creek 206, LLC,

 a Georgia limited liability company

 

(collectively, Grantors)

 

and

 

Grantors plus JBGL Builder Finance, LLC,



a Texas limited liability company

 

(collectively, Guarantors)

 

 $50,000,000.00 Credit Facility

 July 30, 2015

 



 

 



 

TABLE OF CONTENTS

 

RECITALS

 



ARTICLE I CERTAIN DEFINITIONS AND RULES OF CONSTRUCTION 1.1 Definitions 1.2
Rules of Construction     ARTICLE II CREDIT FACILITY 2.1 Agreement to Lend 2.2
Advances 2.3 Note 2.4 Late Charge 2.5 Maturity Date 2.6 Security Agreements 2.7
Partial Releases; Release of Lots     ARTICLE III ADVANCES 3.1 Initial
Conditions 3.2 Conditions to Individual Advances 3.3 Application for Advance is
a Representation 3.4 No Waiver 3.5 Advance Not an Approval 3.6 No Liability of
Lender to Third Parties     ARTICLE IV REPRESENTATIONS AND WARRANTIES 4.1
Authorization 4.2 No Adverse Conditions 4.3 Correctness of Statements 4.4
Financial Condition 4.5 Supporting Documents 4.6 Conflicts 4.7 Full Disclosure
4.8 Principal Office 4.9 Fiscal Year     ARTICLE V AFFIRMATIVE COVENANTS 5.1
Maintenance of Existence 5.2 Taxes, Assessments and Other Charges 5.3 Payment of
Obligations 5.4 Laws 5.5 Records 5.6 Recording and Filing 5.7 Financial
Information 5.8 Notice of Certain Events 5.9 Execution of Other Documents

 



 

 



 

5.10 Loans, Advances and Guarantees 5.11 Property 5.12 Payment of Costs and
Expenses 5.13 Direct Disbursement and Application by Lender 5.14 Financial
Covenants 5.15 Indemnity 5.16 Processing Fee 5.17 Commitment Fee     ARTICLE VI
NEGATIVE COVENANTS 6.1 Transfer of Interests 6.2 Secondary Financing 6.3
Security 6.4 Liquidation and Reorganization     ARTICLE VII EVENTS OF DEFAULT
AND CERTAIN REMEDIES 7.1 Default 7.2 Remedies 7.3 Power-of-Attorney 7.4 Remedies
Cumulative     ARTICLE VIII MISCELLANEOUS 8.1 Amendment; Waiver 8.2 Severability
8.3 Liability of Lender 8.4 Governing Law 8.5 Notices 8.6 Survival of Agreement
8.7 Attorneys’ Fees 8.8 Jurisdiction 8.9 Commercial Transaction 8.10 Successors
8.11 Time 8.12 Participation of the Loans 8.13 Counterparts 8.14 No Third Party
Beneficiary 8.15 Jury Waiver 8.16 Lawful Interest 8.17 Controlling Document    
EXHIBIT A     Note



 



 

 



 



LOAN AGREEMENT

 

This Loan Agreement (“Agreement”) is made and entered into effective as of the
30th day of July, 2015 (“Effective Date”), by and among GREEN BRICK PARTNERS,
INC., a Delaware corporation (“Borrower”), INWOOD NATIONAL BANK, a national
banking association (“Lender”), and JBGL Mustang, LLC, a Texas limited liability
company (“Mustang”), JBGL Exchange, LLC, a Texas limited liability company
(“Exchange”), JBGL Chateau, LLC, a Texas limited liability company (“Chateau”),
and Johns Creek 206, LLC, a Georgia limited liability company (“Johns Creek”,
which, together with Mustang, Exchange and Chateau may be collectively referred
to as “Grantors” or individually as a “Grantor”), and JBGL Builder Finance, LLC,
a Texas limited liability company (“JBGL Builder” which, collectively with
Grantors may be collectively referred to as “Guarantors”).

 

RECITALS

 

WHEREAS, Borrower has applied to Lender for a revolving credit facility in the
principal amount of up to $50,000,000.00, but only upon certain terms and
conditions as required by Lender, in its reasonable discretion, and more fully
described herein; and

 

WHEREAS, Lender is willing to establish the Credit Facility for Borrower subject
to and upon the terms and conditions hereinafter set forth; and

 

WHEREAS, Guarantors are subsidiaries of Borrower and will receive direct benefit
from Lender establishing this Line of Credit for Borrower.

 

NOW, THEREFORE, for and in consideration of Lender’s extension of credit to
Borrower in accordance with this Agreement, the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, Borrower,
Lender and each Grantor do hereby agree as follows:

 

ARTICLE I 

CERTAIN DEFINITIONS AND RULES OF CONSTRUCTION

 

1.1     Definitions. In addition to any terms that may be defined elsewhere in
this Agreement, the following terms have the following meanings when used in
this Agreement:

 

“Advance” means a disbursement by Lender of any portion of the Credit Facility,
whether by journal entry, deposit to Borrower’s account, check to Borrower or
third party, or otherwise.

 

“Application for Advance” means a written application submitted by Borrower with
respect to a request for an Advance, in such form as may be reasonably required
by Lender and containing any documents and information as specified in this
Agreement.

 

“Borrower Interest” means any Contractual Interest, Debt Interest, or Entity
Interest.

 

“Borrowing Base” has the meaning set forth in Section 2.2.

 

“Business Day” means every day on which national banks located in the State of
Texas are open for commercial banking business generally, except Saturdays,
Sundays, and federal holidays.

 



Loan Agreement 1  





 

 



 

“Contractual Interest” means any interest of any kind in any tenancy-in-common
agreement, property agreement, ownership agreement, profit sharing agreement,
net profits agreement, management agreement, contract, agreement, chose in
action, or other similar interest of any kind, other than a Debt Interest or an
Entity Interest, owned or held by Borrower with respect to which Lender is
expressly granted a Security Interest pursuant to this Agreement.

 

“Credit Facility” means the revolving line of credit extended by Lender to
Borrower in accordance with this Agreement in an aggregate principal amount not
to exceed the Maximum Commitment and evidenced by, among other things, the Note.

 

“Debt Interest” means any interest in any promissory note, bond, debenture,
commercial paper or other debt instrument of any kind, together with any and all
Security Interests and rights under security instruments of any kind securing
same, made or issued by an Entity to or for the benefit of, or otherwise held
by, Borrower with respect to which Lender is expressly granted a Security
Interest pursuant to this Agreement.

 

“Entity” means a partnership (general or limited), joint venture, limited
liability company, corporation, or other entity of any kind in or with respect
to which a Debt Interest or an Entity Interest is held by Borrower.

 

“Entity Interest” means any partnership interest, joint venture interest,
capital stock, membership interest, ownership interest, equity interest, profits
interest, right of participation, or other interest of any kind in any Entity,
other than a Debt Interest, with respect to which Lender is expressly granted a
Security Interest pursuant to this Agreement.

 

“Event of Default” is defined in Section 7.1 of this Agreement.

 

“Land” means a portion of any of the Property which is unimproved and which is
not platted.

 

“Loan Documents” means this Agreement, the Note, each Security Agreement, and
all other assignments, financing statements, documents, instruments and
agreements now existing or hereafter authorized or entered into by Borrower, any
Grantor, or any other person with or for the benefit of Lender in relation to
the Credit Facility, all of which shall constitute collateral and security for
the payment and performance of the Obligations.

 

“Lot” means a portion of any of the Property which is a separately platted lot
intended for the development of a single-family residence thereon.

 

“Maturity Date” means July 30, 2017.

 

“Maximum Commitment” means FIFTY MILLION DOLLARS ($50,000,000.00).

 

“Note” means the Revolving Line of Credit of even date herewith from Borrower
made payable to the order of Lender in the stated principal amount of
$50,000,000.00 and containing such other terms and conditions as are described
therein, which shall be substantially in the form of the promissory note
attached hereto as Exhibit A, or in such other form that is reasonably
acceptable to Lender and Borrower.

 

“Obligations” means all present and future indebtedness, obligations, and
liabilities of Borrower to Lender, and all renewals and extensions thereof, or
any part thereof, arising pursuant to or evidenced by this Agreement, the Note,
each and every Security Agreement, or each and every other Loan Document, and
all interest accruing thereon, and reasonable attorneys’ fees incurred in the
drafting, negotiation, enforcement or collection thereof, regardless of whether
such indebtedness, obligations, and liabilities are direct, indirect, fixed,
contingent, joint, several, or joint and several, together with all
indebtedness, obligations and liabilities of Borrower evidenced or arising
pursuant to any of the other Loan Documents, and all renewals, modifications,
increases and extensions thereof, or any part thereof.

 

Loan Agreement 2  



 

 



 

“Obligor” or “Obligors” means Borrower and any other parties obligated hereunder
or under any of the other Loan Documents.

 

“Security Agreement” means, collectively, (i) the following (collectively, the
“Deeds of Trust”) (a) that certain Deed of Trust and Security Agreement, of even
date herewith, executed by Mustang, as grantor, to Lender, as beneficiary,
creating a lien and security interest upon the real property and personal
property described therein, located in Denton County, Texas (collectively, the
“Mustang Property”), (b) that certain Deed of Trust and Security Agreement, of
even date herewith, executed by Exchange, as grantor, to Lender, as beneficiary,
creating a lien and security interest upon the real property and personal
property described therein, located in Collin County, Texas (collectively, the
“Exchange Property”), (c) that certain Deed of Trust and Security Agreement, of
even date herewith, executed by Chateau, as grantor, to Lender, as beneficiary,
creating a lien and security interest upon the real property and personal
property described therein, located in Collin County, Texas (collectively, the
“Chateau Property”), (d) that certain Deed to Secure Debt, Assignment of Rents
and Leases, Security Agreement, and Fixture Filing of even date herewith,
executed by Johns Creek, as grantor, to Lender, as beneficiary, creating a lien
and security interest upon the real property and personal property described
therein, located in Fulton County, Georgia (collectively, the “Johns Creek
Property”, which, together with the Mustang Property, the Exchange Property and
the Chateau Property may be collectively referred to as the “Property”) and (ii)
any form of pledge agreement, collateral assignment agreement, conditional
assignment agreement, or other security agreement or security instrument of any
kind, in which Borrower, Grantor or any other person or entity collaterally
assigns to Lender, or grants to Lender a Security Interest in property or
assets, which shall constitute collateral and security for the payment and
performance of the Obligations.

 

“Security Interest” means any lien, security interest, pledge or encumbrance, or
any other interest in property designed to secure the repayment of indebtedness
or the performance of any obligation, whether arising by agreement or under any
statute or law, or otherwise.

 

“Supporting Documents” means such documents and certificates as Lender or its
counsel may reasonably request relating to the organization, existence and good
standing of each Obligor, the authorization of any transaction contemplated by
this Agreement, and any other legal matters relating to any of the Obligors,
this Agreement or any transaction contemplated by this Agreement, all in form
and substance reasonably satisfactory to Lender and its counsel.

 

1.2     Rules of Construction.  References to Loan Documents shall include all
amendments, supplements, and replacements thereto. References to specific
Exhibits and Schedules shall mean as attached, or intended to be attached, to
this Agreement and regardless of whether they are in fact attached to this
Agreement, including amendments, supplements, and replacements thereto, all of
which are incorporated herein by reference. The Recitals to this Agreement are a
part of this Agreement and are incorporated herein. The headings in this
Agreement are for convenience only and shall not affect the construction hereof.
Unless the specific context requires otherwise, words of any gender include any
other gender, and words in the singular include the plural, and vice versa. The
term “includes” and variations thereof contemplate “including but not limited
to”. The term “or” includes “and/or”. Unless the context requires otherwise, the
terms “hereof,” “herein”, “hereinafter” and words of similar import refer to
this Agreement as a whole. References to “Articles” and “Sections” are to
Articles and Sections of this Agreement.

 

Loan Agreement 3  



 

 

 



ARTICLE II 

CREDIT FACILITY

 

2.1      Agreement to Lend.   Upon the terms and subject to the conditions and
limitations set forth in this Agreement, Lender agrees to make, and shall make,
Advances to Borrower prior to the Maturity Date in an aggregate principal amount
at any one time outstanding up to but not exceeding the Maximum Commitment.
Subject to the conditions in this Agreement, any portion of the principal of the
Credit Facility that is repaid prior to the Maturity Date may be re-borrowed
prior to the Maturity Date pursuant to the terms of this Agreement. Borrower and
Lender agree, pursuant to Chapter 346 of the Texas Finance Code, that such
Chapter 346 (which relates to open-end line of credit revolving loans) shall not
apply to this Agreement, the Credit Facility, the Note or any Advance, and
neither this Agreement, nor the Credit Facility nor the Note nor any Advance
shall be governed by such Chapter 346 or subject to its provisions in any manner
whatsoever. So long as no Event of Default has occurred and is continuing, and
subject to the limitations contained in this Agreement, Lender will continue to
make Advances prior to the Maturity Date in accordance with the terms of this
Agreement.

 

2.2      Advances.   Unless otherwise consented to by Lender, in Lender’s
reasonable discretion:

 

(a)      Purpose. Each Advance is being made for Borrower’s working capital
needs including, but not limited to, investments in Borrower’s subsidiaries.

 

(b)      Timing. Each Application for Advance shall be submitted by Borrower to
Lender not less than three [3] Business Days prior to the date upon which the
Advance requested is desired by Borrower. Borrower shall be entitled only to an
Advance in an amount as permitted by the terms of this Agreement.

 

(c)      Limitation on Advances. No Advance shall be made to the extent that it
would cause the aggregate principal amount outstanding under the Note at any
time to exceed the lesser of (i) the Borrowing Base (as hereinafter defined), or
(ii) the Maximum Commitment.

 

(d)      To Whom Made. All Advances hereunder will be made by Lender to Borrower
in Borrower’s bank account(s) with Lender or in any other manner permitted from
time to time by Lender.

 

(e)      Borrowing Base. As used in this Agreement, the term “Borrowing Base”
means an amount equal to the sum of (i) fifty percent (50%) of the total value
of Land (“Land Borrowing Base”), as appraised by an independent appraiser
acceptable to Lender, plus (ii) sixty percent (60%) of the total value of the
Lots, as appraised by an independent appraiser acceptable to Lender, but in no
event shall the Land Borrowing Base exceed fifty percent (50%) of the Borrowing
Base. Borrower acknowledges and agrees that, for purposes hereof, Lender intends
to require an appraisal of all or any part of the Land and Property after the
expiration of twelve (12) months from the Effective Date, which appraisal(s)
shall be performed by an independent appraiser reasonably acceptable to Lender,
at Borrower’s expense.

 

2.3      Note. The Credit Facility shall be evidenced by, among other things,
the Note. Notwithstanding the principal amount of the Note as stated on the face
thereof, the actual principal amount due from Borrower to Lender on account of
the Note, as of any date of computation, shall be the sum of all Advances then
and theretofore made by Lender on account thereof, less all principal payments
actually received by Lender in collected funds with respect thereto. At no time
shall the outstanding principal balance of the Note exceed the Maximum
Commitment. If, by any cause whatsoever, the outstanding principal balance of
the Note should ever exceed the Maximum Commitment, Borrower shall immediately
pay the amount of such excess to Lender without notice or demand. After the
Commitment Termination Date, the obligations of Borrower and the rights and
privileges of Lender under this Agreement, the Note and all other Loan Documents
shall continue in full force and effect until the Note and the Obligations have
been paid and performed in full. The interest rate, payment terms and other
pertinent issues shall be as set forth in the Note.

 

Loan Agreement 4  



 

 



 

2.4     Late Charge. Should Borrower fail to make any payment, or part thereof,
called for pursuant to this Agreement, or the Note, within ten (10) days after
its due date, Lender may, at its sole option, assess, and Borrower shall pay, to
the extent permitted by applicable law, a late charge of three percent (3%) of
the amount of the late payment, but only once for each such late payment.
Borrower acknowledges that Lender will incur additional expenses in handling the
delinquent payment, the exact amount of which is difficult to ascertain, but
that said late charge is a reasonable estimate of Lender’s expenses so incurred.
Late charges shall be in addition to interest, which shall continue to accrue at
the rate specified in the Note. Notwithstanding anything contained in this
Agreement or any of the Loan Documents to the contrary, it is expressly agreed
and acknowledged that upon Borrower’s payment, and Lender’s acceptance of, any
late charge authorized by this Section 2.4 along with the payment in full of any
past due payment for which such late charge applies, that any Event of Default
applicable to such late payment shall be deemed cured for all purposes of this
Agreement and all of the Loan Documents.

 

2.5      Maturity Date. In addition to any earlier payments as may be required
by this Agreement or the Note, all Obligations shall be due and payable in full
on the Maturity Date.

 

2.6      Security Agreements. The Note and all other Obligations shall be
secured by a Deed of Trust evidencing a collateral assignment of, and a first
and prior Security Interest in, each Property with respect to which an Advance
is or has been made, and by any other collateral as described in, or required
by, the terms of this Agreement. Each Security Agreement, and all Security
Interests granted therein, shall remain in effect, notwithstanding that there
may not be any amount outstanding under the Note from time to time, until all
Obligations have been fully and finally paid, performed and satisfied unless
released in accordance with the following provisions of this Section. Borrower
and each applicable Grantor will be entitled to obtain the release of Lender’s
Security Interest in one or more portions of the Property in accordance with the
provisions of Section 2.7 below.

 

2.7      Partial Releases; Release of Lots.

 

Borrower, and each applicable Grantor, shall be entitled to transfer Lots and
obtain releases from the lien created by the Deed of Trust covering such Lot in
connection with such transfers on the following terms and conditions:

 

(a)     The Lots to be conveyed and released must be approved in advance by
Lender, which approval shall not be unreasonably withheld, conditioned or
delayed, provided, however, Lender shall not under any circumstances, except
upon the occurrence and continuation of an Event of Default, fail to approve the
release of any Lot that Borrower, or the applicable Grantor, is obligated to
sell to a builder pursuant to an agreement that has previously been provided by
Borrower to Lender. Borrower and Lender acknowledge and agree that no payment
shall be required to be paid to Lender for the conveyance by Borrower, or the
applicable Grantor, to a property owners’ association contemplated by a master
development plan or plat approved by Lender or for any dedication of any portion
of the Property as may be required by governmental authorities with jurisdiction
over the Property.

 

(b)     Borrower and Lender agree that, upon the sale and release of Land or
Lots which are collateral for the loan hereunder and more fully described in any
of the Deeds of Trust, Lender will not require application of the proceeds of
such sale to the outstanding balance owed hereunder; rather, such net sale
proceeds will be used to reduce the value of the collateral pool available for
inclusion in calculating and complying with financial covenants and obligations
contained in this Agreement including, but not limited to, complying with the
Borrowing Base. Notwithstanding the foregoing, if a sale of Land or Lots would
cause a violation of the Borrowing Base, then Borrower or the applicable Grantor
may only sell and release such Land and Lots by tendering payment to Lender of
an amount sufficient to cause the Borrowing Base to be in compliance.

 

Loan Agreement 5  



 

 



 

(c)      Each request for release must be delivered to Lender at least three (3)
business days prior to closing accompanied by a description of the tract to be
released in a form acceptable to Lender, plus, if applicable, the closing
statement for such sale.

 

(d)      Upon receipt by Lender of Borrower’s or the applicable Grantor’s
request for a partial release, and simultaneously with the closing of the sale
of the property to be released under this Section 2.7, Lender, at Borrower’s
expense, will execute appropriate partial releases and other documents in
connection therewith which may be required by a title company, interim, or
permanent lender, pursuant to development or construction of improvements on the
property partially released, provided, however, that Lender shall never be
required to execute any such other documents which would have the effect of
giving any party rights in any part of the Property other than the portion of
the Property being released or other than the specific right of Borrower to
partial releases as contained herein.

 

(e)       Notwithstanding anything to the contrary contained in this Section
2.7, neither Borrower nor the applicable Grantor shall be entitled to any
partial releases hereunder if an Event of Default is continuing at the time of
any request for a partial release.

  

ARTICLE III

 ADVANCES

 

3.1      Initial Conditions. Lender’s execution of this Agreement shall be
conditioned upon, among other terms and conditions, the prior or simultaneous
satisfaction of each of the following:

 

(a)      Lender shall have received from each party hereto or any other Obligor
a counterpart of this Agreement signed on behalf of such party.

 

(b)      Lender shall have received the Note executed by Borrower.

 

(c)      Lender shall have received such Supporting Documents and other Loan
Documents as Lender or its counsel may have reasonably requested.

 

(d)     Lender shall have received all amounts due and payable on or prior to
the Effective Date that have been invoiced to Borrower, including reimbursement
or payment of all reasonable out-of-pocket expenses required to be reimbursed or
paid by Borrower hereunder.

 

3.2      Conditions to Individual Advances. The consideration by Lender to make
any Advance hereunder shall be subject to, among other terms and conditions, the
prior or simultaneous satisfaction of each of the following conditions:

 

Loan Agreement 6  



 

 



 

(a)      All conditions described in Section 3.1 shall have been satisfied in
all material respects.

 

(b)      The Advance shall be in compliance with the provisions of this Section
3.2 in all material respects.

 

(c)      All Loan Documents previously executed and delivered to Lender shall be
and remain valid, binding, and in full force and effect in accordance with their
terms, except for any expressly released by Lender.

 

(d)      Borrower and each other party to such Loan Documents shall have
executed and delivered to Lender the Loan Documents and any other documents
reasonably requested by Lender in connection with such Advance.

 

(e)      Borrower shall have executed and delivered to Lender an Application for
Advance.

 

(f)      The representations and warranties made by any Obligor in this
Agreement or any other Loan Document to which such Obligor is a signatory shall
be true and correct in all material respects on and as of the date of such
Advance.

 

(g)      At the time of and immediately after giving effect to such Advance, no
Event of Default shall have occurred and be continuing.

 

(h)      No event has occurred since the Effective Date which has had, and
continues to have, a material adverse effect that has caused Borrower to violate
any of the Financial Covenants provided for in Section 5.14 below.

 

(i)       All Loan Documents required by Lender to be recorded or filed shall
have been recorded or filed. Lender shall have received evidence satisfactory to
it that it has a first priority, perfected Security Interest in all Property
that is securing the Advance.

 

(i)       Lender shall have received all fees and other amounts due and payable
on or prior to the date of such Advance that have been invoiced to Borrower,
including reimbursement or payment of all reasonable out-of-pocket expenses
required to be reimbursed or paid by Borrower hereunder.

 

3.3      Application for Advance is a Representation. Each submission by
Borrower to Lender of an Application for Advance shall be deemed to constitute a
representation and warranty by Borrower on the date thereof that each of the
conditions in Sections 3.1 and 3.2 has been satisfied.

 

3.4       No Waiver. No Advance shall constitute a waiver of any condition
precedent to the obligation of Lender to make such Advance or any further
Advance or, after the expiration of all applicable notice and cure periods,
preclude Lender from thereafter declaring the failure of Borrower to satisfy
such condition precedent to be an Event of Default.

 

3.5      Advance Not an Approval. The making of any Advance or part thereof
shall not be deemed an approval or acceptance by Lender of any act or omission
related to the Application for Advance. Lender shall have no obligation to make
any Advance or part thereof after the happening of any Event of Default, but
shall have the right and option so to do. If Lender elects to make any such
Advance, it shall not be deemed to be a waiver of the Event of Default or any
right or remedy available to Lender, including the right to demand payment of
the Note, or any part thereof, or the right to withhold any future Advance.

 

3.6      No Liability of Lender to Third Parties. Lender shall in no event be
responsible or liable to any third party for any Advance, for the manner in
which any Advance may be applied by Borrower, or for any refusal or failure to
make an Advance hereunder, and third party shall have any right or claim against
Lender with respect thereto. Borrower agrees to indemnify, defend and hold
harmless Lender harmless from any and all such claims, demands, damages, and
causes of action, including related actual, out-of-pocket costs and expenses and
reasonable attorneys’ fees.

 

Loan Agreement 7  



 

 



 

ARTICLE IV 

REPRESENTATIONS AND WARRANTIES

 

Borrower, and each Guarantor, as applicable, makes the following representations
and warranties to Lender on the date hereof and at the time any Advance is made,
and with respect to each such advance. Lender shall be entitled to rely upon the
truth, accuracy, and completeness of each of the following representations and
warranties:

 

4.1     Authorization. Borrower and each of the Guarantors has been duly
organized and is validly existing and in good standing under the laws of the
state of its organization and in each other jurisdiction where the conduct of
its business requires it to be registered to transact business. Borrower and
each of the Guarantors has all power and authority to engage in the transactions
contemplated by this Agreement, and, if applicable, all action, corporate or
otherwise, has been taken which is necessary to authorize the execution,
delivery and performance of this Agreement and each of the other Loan Documents
to which it is a party. Borrower and each of the Guarantors has obtained and
shall maintain all consents, approvals, permits and licenses from any third
party, and all court, administrative agency or other governmental authority
required in connection with its respective business and this Agreement. To the
best of Borrower’s knowledge this Agreement and the other Loan Documents and
actions contemplated thereby constitute valid and legally binding obligations of
Borrower and each Guarantor enforceable in accordance with their respective
terms.

 

4.2      No Adverse Conditions. To Borrower’s knowledge, there are no disputes,
offsets, or adverse claims in connection with or arising out of any of the
security assigned or to be assigned to Lender that have not been disclosed in
writing to Lender. There is no action, suit or proceeding pending or, to the
knowledge of Borrower, threatened before or by any court, administrative agency,
or other governmental authority which might materially and adversely affect the
business, assets or financial condition of any Obligor or which could have a
material adverse effect upon the rights or duties of any Obligor hereunder or
under any of the Loan Documents. Each Obligor has filed all tax returns or
permitted extensions required to be filed by it and is not in material default
in the payment of any taxes levied or assessed against it or any of its assets.
To Borrower’s knowledge, no Obligor is in default in any material way with
respect to an obligation under any applicable law, judgment, order, decree, rule
or regulation of any court, administrative agency or other governmental
authority to which it may be subject. To Borrower’s knowledge, neither the
execution and delivery of, nor the performance of and compliance with, this
Agreement or any other Loan Document or action required by any Obligor pursuant
thereto will result in the breach or default under any agreement, obligation,
order or undertaking by which any Obligor or any of its properties is bound or
affected.

 

4.3      Correctness of Statements. To Borrower’s knowledge, no financial
statement or any other statement made or furnished to Lender by or on behalf of
any Obligor in connection with this Agreement contains or will contain any
materially untrue statement of fact or omit any fact necessary to make the
statements included therein not misleading. All financial statements provided to
Lender have been prepared in accordance with generally accepted accounting
principles or in accordance with such other standards acceptable to Lender in
its reasonable discretion, applied on a basis consistent with prior periods, and
fairly and accurately present the financial condition and the results of
operations of the respective Obligor as of their respective dates and for the
periods covered thereby. There are no facts actually known to any Obligor which
have not been disclosed in writing to Lender, which materially and adversely
affect the business, properties, assets, operations, condition (financial or
otherwise), affairs or prospects of any Obligor.

 

Loan Agreement 8  



 

 



 

4.4      Financial Condition. The financial statements for Borrower and each
Guarantor that such party has most recently provided to Lender, were Borrower’s
and such party’s most recent financial statements as of the date or dates that
such financial statements were provided to Lender. To Borrower’s knowledge, and
to each Guarantor’s knowledge, there has been no material adverse change in the
financial position of Borrower from the date or dates of the financial
statements provided to Lender. To Borrower’s knowledge, and to each Guarantor’s
knowledge, there has been no material adverse change in the financial condition
of Borrower after the date of said financial statements.

 

4.5      Supporting Documents. To Borrower’s knowledge, each Supporting Document
prepared by or on behalf of any Obligor and delivered to Lender is true,
accurate, correct, and complete in all material respects, and, to Borrower’s
knowledge, each Supporting Document obtained from a governmental authority and
delivered to Lender by or on behalf of an Obligor is true, accurate, correct,
and complete in all material respects.

 

4.6      Conflicts. To Borrower’s knowledge, neither the execution and delivery
of the Loan Documents, nor consummation of any of the transactions herein or
therein contemplated, nor compliance with the terms and provisions hereof, or
with the terms and provisions thereof, will contravene any provision of law,
statute, rule, or regulation to which any Obligor is subject, or any judgment,
decree, license, order, or permit applicable to any Obligor, or will conflict or
will be inconsistent with, or will result in any breach of any of the terms of
the covenants, conditions or provisions of, or constitute a delay under, or
result in the creation or imposition of a Lien (except liens in favor or Lender)
upon any of the property or assets of any Obligor pursuant to the terms of any
indenture, mortgage, deed of trust, security agreement or other instrument to
which any Obligor is a party or by which any Obligor may be bound, or to which
any Obligor may be subject.

 

4.7      Full Disclosure. To Borrower’s knowledge, there is no fact or condition
that Borrower or any Grantor has not disclosed to Lender in writing that could
materially adversely affect the properties, business, prospects or condition
(financial or otherwise) of Borrower or any Grantor.

 

4.8      Principal Office. The principal office and principal place of business
of each of Borrower and each Grantor is located at 2805 North Dallas Parkway,
Suite 400, Plano, Texas 75093.

 

4.9      Fiscal Year. The fiscal year-end of each of Borrower and each
Guarantors is December 31.

 

As used in this Article IV “to Borrower’s knowledge”, “to the knowledge of
Borrower”, “to the best of Borrower’s knowledge” or words of similar meaning
shall mean to the direct, actual, conscious knowledge of Richard A. Costello and
James R. Brickman, with no duty of investigation. Lender acknowledges and agrees
that the named individuals in the immediately preceding sentence shall have no
liability of any kind to Lender under this Agreement, under any of the other
Loan Documents or otherwise in connection with or related to the Credit
Facility.

 

Loan Agreement 9  



 

 

 

ARTICLE V 

AFFIRMATIVE COVENANTS

 

Borrower and each Guarantor, jointly and severally, covenant and agree that from
the date hereof and until payment in full of all amounts owed by any Obligor to
Lender hereunder, unless Lender otherwise consents in writing:

 

5.1      Maintenance of Existence. Borrower and each Guarantor shall each
maintain and preserve its respective assets and all rights, franchises and other
authority necessary for the conduct of its respective businesses as presently
conducted or as contemplated to be conducted as of the date hereof. Borrower and
each Guarantor shall each maintain and preserve its respective properties,
equipment and facilities in good order, condition and repair. Lender may, upon
reasonable notice and at reasonable times, inspect the business properties and
records of Borrower or any Guarantor covered by the Credit Facility.

 

5.2      Taxes, Assessments and Other Charges. Borrower and each Grantor shall
each duly and promptly pay and discharge, before delinquency, all taxes,
assessments and governmental and other charges, levies or claims levied or
imposed, or which if unpaid might become a lien or charge upon any of the
Property, except as such are being diligently contested in good faith and by
appropriate proceedings and in respect of which an adequately funded reserve or
other appropriate provision has been established to pay and discharge same;
provided that if a notice of lien has been filed or recorded in respect thereof,
then at Lender’s option, Lender may require Borrower to obtain a bond against
such lien. Borrower shall, if requested by Lender, deliver evidence of payment
to Lender in a form acceptable to Lender.

 

5.3      Intentionally Deleted.

 

5.4      Laws. Borrower shall comply with all governmental statutes and
regulations affecting the ownership of its property and the conduct of its
business.

 

5.5      Records. Borrower and each Guarantor shall each keep full and accurate
accounts and records of its respective operations according to generally
accepted accounting principles or according to such other standards acceptable
to Lender in its reasonable discretion, and, upon Lender’s reasonable notice, to
permit Lender or its agents to examine and audit such accounts and records at
any time during regular business hours.

 

5.6      Recording and Filing. Borrower and each Guarantor shall each reasonably
cooperate with Lender in executing, filing and recording any documents and in
taking any other actions that Lender may reasonably request in contemplation of
the transaction hereunder.

 

5.7      Financial Information. Borrower and each Guarantor, as applicable,
shall furnish or cause to be furnished to Lender:

 

a.        Financial Statements.

 

(1)      Quarterly Financial Statements. Within ninety (90) days after the close
of each calendar quarter, statements of financial condition, including balance
sheets as of the close of such calendar quarter, income and expense statements,
statements of changes in financial condition and retained earnings statements
for such calendar quarter, for Borrower and each Guarantor, prepared in
accordance with accounting principles reasonably acceptable to Lender and
applied on a basis consistent with that of the previous quarters during the term
hereof (except as otherwise noted in such statements) shall be delivered to
Lender.

 

Loan Agreement 10  



 

 



 

(2)      Annual Financial Statements. Within ninety (90) days after the close of
each calendar year, statements of financial condition shall be delivered to
Lender, including balance sheets as of the close of such calendar year, income
and expense statements, statements of changes in financial condition and
retained earnings statements for such calendar year, for Borrower and each
Guarantor, prepared in accordance with accounting principles reasonably
acceptable to Lender and applied on a basis consistent with that of the previous
years during the term hereof (except as otherwise noted in such statements) and
only Borrower’s financial statements (and not those of any Guarantor) will
audited by an independent certified public accountant.

 

(3)      Compliance Certificate. Within ninety (90) days after the close of each
calendar quarter, Borrower shall deliver to Lender: (i) a Certificate of
Compliance certified by Borrower’s Chief Financial Officer that Borrower is then
in compliance with all financial covenants hereunder, and delivery of all
financial information required to be delivered to Lender, in this Agreement, and
(ii) written confirmation and certification from Borrower’s Chief Financial
Officer that Borrower is in compliance with the Borrowing Base.

 

b.      IRS Tax Returns. Within ten (10) days after the earlier of the date of
filing or the date any duly filed extension of filing expires, but in any event,
not later than October 15 of teach year, true, correct, and complete copies of
IRS annual tax returns for Borrower shall be delivered to Lender.

 

c.      Other Information. Such other financial statements and information as
Lender may reasonably request of Borrower or Grantor from time to time.

 

5.8      Notice of Certain Events. Borrower shall give prompt written notice to
Lender of any litigation and, if not in the ordinary course of Borrower’s or any
Grantor’s business, of all proceedings before any governmental or regulatory
agencies affecting it or any Property or other Borrower Interest involving
claims and demands in excess of $200,000.00 per each occurrence, as well as
events of default under any material agreement entered into with any third party
regarding the Property, Borrower Interest, material changes in ownership, and
any other matter which has resulted in or might reasonably be expected to result
in a violation of any of the Financial Covenants provided for in Section 5.14
below. Additionally, Borrower shall timely comply with and promptly furnish to
Lender true and complete copies of any official notice or claim by any
governmental authority that Borrower has received pertaining to or affecting
Borrower, any Property or any Borrower Interest.

 

5.9      Execution of Other Documents. Borrower and Guarantors shall each
promptly execute and deliver all supplements and amendments hereto and all
financing statements, continuation statements and such additional agreements,
instruments and assurances in connection with this Agreement as Lender may
reasonably request from time to time in order to effectuate the provisions
hereof

 

5.10     Loans, Advances and Guarantees. Borrower shall notify Lender of the
existence of a declared event of default or a notice of acceleration in
connection with any loans, advances or guarantees, with any other lender, to the
extent that such declared event of default or notice of acceleration might
reasonably be expected to cause Borrower to violate any of the Financial
Covenants provided for in Section 5.14 below.

 

5.11    Property. Borrower and each Grantor shall maintain, preserve and protect
all property that is material to the business of the Borrower and each Grantor,
as applicable, including, but not limited to, the Property, and keep such
property in good repair, working order and condition.

 

Loan Agreement 11  



 

 



 

5.12    Payment of Costs and Expenses. Borrower will pay all actual,
out-of-pocket costs and expenses (including reasonable attorneys’ fees) incurred
by Lender for preparation of the Loan Documents, perfecting the Security
Interests of Lender in the Properties, and all other reasonable expenses related
to the Credit Facility, whether such expenses are incurred before or after the
Effective Date, and including all such actual, out-of-pocket costs and expenses
as may be incurred by Lender in collecting amounts due under any Loan Documents
or in any bankruptcy, insolvency or similar proceeding. Without limiting the
foregoing, Borrower agrees to pay on demand all recordation taxes, filing or
recording fees, transfer taxes, certificate of title fees, and all other
governmental assessments, taxes, charges, and fees that may be due upon the
filing or recording of any financing statement, security agreement, document, or
like instrument for purposes of documenting or perfecting Lender’s Security
Interests in the Property to secure the Credit Facility.

 

5.13    Direct Disbursement and Application by Lender. After the occurrence of
any Event of Default, Lender shall have the right, but not the obligation, to
disburse and directly apply the proceeds of any Advance to the satisfaction of
any of Borrower’s obligations hereunder or under the Note. Any Advance by Lender
for such purpose shall be part of the Obligations and shall be secured by the
Loan Documents. Lender will notify Borrower in writing of any disbursements made
directly by Lender. Borrower hereby authorizes Lender after the occurrence of an
Event of Default to hold, use, disburse, and apply the proceeds of any Advance
for the payment or performance of any of the Obligations. Borrower hereby
assigns and pledges the proceeds of the Credit Facility to Lender for such
purposes. Lender may advance and incur such reasonable expenses as Lender
reasonably deems necessary for the proper maintenance of the Credit Facility or
any security for the Credit Facility, and all such expenses, even though in
excess of the amount of the Maximum Commitment, shall be secured by the Loan
Documents, and shall be payable to Lender upon demand.

 

5.14    Financial Covenants. Until (i) the Note and all other Obligations and
liabilities of Borrower under this Agreement and the other Loan Documents are
fully paid and satisfied, and (ii) the Lender has no further commitment to lend
hereunder, Borrower will maintain, beginning on September 30, 2015, and
thereafter each quarter-end, at all times:

 

(a)      Tangible Net Worth of not less than $250,000,000.00. As used herein,
the term “Tangible Net Worth” means, as of any date, Borrower’s total assets,
including deferred tax assets, but excluding all intangible assets, less total
liabilities;

 

(b)      a Maximum Consolidated Leverage Ratio of not greater than 1.25 to 1. As
used herein, the term “Maximum Consolidated Leverage Ratio” means, as of any
date, Borrower’s total consolidated liabilities to Borrower’s total Tangible Net
Worth; and

 

(c)      an Interest Coverage Ratio of not less than 2.0 to 1. As used herein,
the term “Interest Coverage Ratio” means net income before interest, taxes,
depreciation, amortization, and any non-cash asset impairment write-downs,
divided by interest expense.

 

Tangible Net Worth, Maximum Consolidated Leverage Ratio and Interest Coverage
Ratio shall be based upon Borrower’s financial statements prepared in accordance
with the standards set forth in Section 5.7.

 

Loan Agreement 12  

 

 



 

5.15     Indemnity. Borrower shall indemnify Lender, its affiliates,
subsidiaries and parent companies, and its and their respective directors,
officers, agents and employees (“Indemnified Persons”) against, and hold them
harmless against, any and all liabilities, actual, out-of-pocket losses and
expenses (including but not limited to their reasonable attorney’s fees) and
including penalties, damages and settlement amounts, if any, arising from or
resulting from any claims, suits, orders, or actions, brought by any person
including but not limited to any federal, state, or local governmental
authorities and agencies, for any act or failure to act by any person arising
from, resulting from or related to (i) the management or operation of Borrower
or any Grantor, (ii) the existence, management or operation of any Entity or the
assets of any Entity, (iii) any act or omission relating to Borrower or any
Grantor, (iv) any actual or alleged violation of or noncompliance with any
applicable laws, including but not limited to securities law, by Borrower or any
Grantor, or (v) any claim of negligence or strict liability relating to Borrower
or any Grantor; provided, however THIS INDEMNITY SHALL NOT INCLUDE
INDEMNIFICATION AGAINST ANY ACTS OR OMISSIONS WHICH MAY CONSTITUTE NEGLIGENCE OR
WILLFUL MISCONDUCT ON THE PART OF ANY OF THE INDEMNIFIED PERSONS. The
Indemnified Persons shall not be liable to any person for any violation of or
noncompliance with any applicable laws by Borrower, any Grantor or any third
party.

 

5.16    Processing Fee. Concurrently with the execution hereof, and in addition
to reasonable legal fees, and actual, out-of-pocket costs, and expenses incurred
by Lender in the preparation, negotiation, and execution of all Loan Documents,
Borrower shall pay to Lender a processing fee in the amount of $1,000.00.

 

5.17.  Commitment Fee. Concurrently with the execution hereof, Borrower is
paying to Lender an origination fee in the amount of $250,000.00 with respect to
the loan evidenced by the Note.

 

ARTICLE VI 

NEGATIVE COVENANTS

 

Borrower and each Grantor jointly and severally covenant and agree that from the
date hereof and until payment in full of all amounts owed by Borrower to Lender
hereunder, unless Lender shall otherwise consent in writing:

 

6.1      Transfer of Interests. There shall not be a transfer, pledge or
encumbrance of any Controlling Interest in Borrower or any Grantor, whether in a
single transaction or in multiple transactions, without Lender’s prior written
consent, which consent may not be unreasonably withheld, conditioned or delayed.
As used in this Section, “Controlling Interest” means a majority of the either
the equity or voting interests of all partners, or a change in the general
partner.

 

6.2      Secondary Financing. Unless approved in advance by the Lender in
writing, no secondary financing, junior encumbrances, sale, lease, or other
transfer or disposition of the Property shall be permitted.

 

6.3      Security. Borrower shall not create, assume or suffer any pledge, lien,
Security Interest, encumbrance, or charge on any Property except in accordance
with a Security Agreement.

 

6.4      Liquidation and Reorganization. Neither Borrower nor any Grantor shall
liquidate, dissolve or enter into any consolidation, merger or other combination
in which Borrower’s or any Grantor’s separate identity shall cease.

 

ARTICLE VII 

EVENTS OF DEFAULT AND CERTAIN REMEDIES

 

7.1      Default. The occurrence of any of the following shall be deemed an
Event of Default:

 

Loan Agreement 13  



 

 

  

(a)      Borrower’s failure to pay any interest or principal under the Note when
due and the continuance of such default for a period of ten (10) days following
written notice of such default from Lender to Borrower. However, Lender shall
not be required to give Borrower notice of such default more than twice during
any twelve (12) month period, and thereafter Borrower’s failure to pay any
interest or principal under the Note when due shall constitute an Event of
Default without any notice from Lender.

 

(b)      Borrower’s failure to pay any amount, other than principal or interest
under the Note, when due in accordance with the terms of this Agreement or any
other Loan Documents and the continuance of such failure for ten (10) days after
Borrower’s receipt of Lender’s written demand for such payment; provided,
however, that nothing herein shall require Lender to provide Borrower with
notice and opportunity to cure any such payment obligation more than two (2)
times in any twelve (12) month period.

 

(c)      If any representation or warranty made by any Obligor in any Loan
Document is not true, accurate and complete in any material respect when made or
is otherwise breached in any material respect and which is not cured within
thirty (30) days after Borrower’s receipt of Lender’s written notice to Borrower
of such default, provided, however, that if Borrower has commenced, and is
continuing to utilize commercially reasonable efforts to, effect a cure, then
Borrower shall be entitled to a period of up to ninety (90) days in the
aggregate from the date of Borrower’s receipt of such written notice to effect a
cure.

 

(d)      The aggregate principal amount outstanding under the Note at any time
exceeds the Borrowing Base, unless, within ten (10) days after Borrower’s
receipt of written notice from Lender, Borrower either (i) pays sufficient
principal on the Note to cause the Borrowing Base to equal or exceed the
aggregate principal amount outstanding under the Note, or (ii) pledges
sufficient additional collateral acceptable to Lender, in Lender’s reasonable
discretion, to cause the Borrowing Base to equal or exceed the aggregate
principal amount outstanding under the Note.

 

(e)      Any other “event of default” under the Note has occurred, which event
of default is not cured within thirty (30) days after Borrower’s receipt of
Lender’s written notice to Borrower of such event of default, provided, however,
that if Borrower has commenced, and is continuing to utilize commercially
reasonable efforts to, effect a cure of such event of default, then Borrower
shall be entitled to a period of up to ninety (90) days in the aggregate from
the date of Borrower’s receipt of such written notice to effect a cure of such
event of default.

 

(f)       The failure by Borrower or any other Obligor to fulfill a covenant of
this Agreement, other than a Financial Covenant described in Section 5.14 above,
which failure is not covered by any other clause of this Section, and which is
not cured within thirty (30) days after Borrower’s receipt of Lender’s written
notice to Borrower of such default, provided, however, that if Borrower has
commenced, and is continuing to utilize commercially reasonable efforts to,
effect a cure, then Borrower shall be entitled to a period of up to ninety (90)
days in the aggregate from the date of Borrower’s receipt of such written notice
to effect a cure of such failure.

 

(g)      The failure by Borrower or any other Obligor to timely fulfill a
Financial Covenant described in Section 5.14 above, which failure is not cured
within ten (10) days after Borrower’s receipt of Lender’s written notice to
Borrower of such default

 

(h)      Borrower intentionally prevents Lender or its authorized
representatives to enter upon the Property and inspect Borrower’s records and
property, if any, at the Property at all reasonable times after Lender has
provided advance written notice of any such entry to Borrower.

 

Loan Agreement 14  



 

 

 

(i)       Any Property, or any portion thereof, is subject to a lien, security
agreement, or any other charge or encumbrance for an amount in excess of
$25,000.00 in each instance, other than Lender’s Security Interest, and the same
is not paid within thirty (30) days, or bonded around within forty-five (45)
days, after Borrower’s receipt of written notice from Lender.

 

(j)       The loss or sale of all or any portion of any Property except as
otherwise permitted hereunder or in the Loan Documents that shall cause Borrower
to be in violation of the Borrowing Base.

 

(k)       Borrower’s failure to pay to Lender any principal reduction amount
required by the terms of this Agreement to keep Borrower in compliance with the
Borrowing Base within ten (10) days after Borrower’s receipt of written notice
from Lender.

 

(l)       Bankruptcy. Borrower:

 

(1)     is the subject of a finding in any proceeding relating to bankruptcy,
insolvency, reorganization or relief of debtors that it does not pay its debts
as they become due or admits in writing its inability to pay its debts or makes
a general assignment for the benefit of creditors; or

 

(2)     commences any case, proceeding or other action seeking reorganization,
arrangement, adjustment, liquidation, dissolution or composition of it or its
debts under any law relating to bankruptcy, insolvency, reorganization or relief
of debtors; or

 

(3)      in any involuntary case, proceeding or other action commenced against
it which seeks to have an order for relief entered against it, as debtor, or
seeks reorganization, arrangement, adjustment, liquidation, dissolution or
composition of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, (i) fails to obtain a dismissal of such
case, proceeding or other action within sixty (60) days of its commencement, or
(ii) converts the case from one chapter of the Federal Bankruptcy Code to
another chapter, or (iii) is the subject of an order for relief, or (iv)
consents thereto; or

 

(4)     conceals, removes or permits to be concealed or removed, any part of its
property, with intent to hinder, delay or defraud its creditors or any of them,
or makes or suffers a transfer of any of its property which may be fraudulent
under any bankruptcy, fraudulent conveyance or similar law; or makes any
transfer of its property to or for the benefit of a creditor at a time when
other creditors similarly situated have not been paid; or suffers or permits,
while insolvent, any creditor to obtain a lien upon any of its property through
legal proceedings which is not vacated within sixty (60) days from the date
thereof; or

 

(5)     has a trustee, receiver, custodian or other similar official appointed
for or take possession of all or any part of its property or has any court take
jurisdiction of any of its property which continues for a period of thirty (30)
days.

 

7.2      Remedies. Upon the occurrence of an Event of Default (and after the
expiration of all applicable notice and cure periods):

 

(a)      Lender shall have no further obligation to make any additional Advances
to Borrower, and Lender may declare the Note to be immediately due and payable
as to principal, interest, and all other charges, premiums, and sums due under
the Loan Documents without presentment, protest, or other notice of any kind,
all of which are hereby expressly waived, anything contained herein or in the
Note to the contrary notwithstanding.

 

Loan Agreement 15  



 

 



 

(b)      Lender may apply any part of the balance of the proceeds of the Credit
Facility to the payment of all actual, out-of-pocket costs and expenses that may
be incurred by Lender under any Loan Document and to the payment of interest on
the Note.

 

(c)      Lender may exercise all rights and remedies afforded to Lender (i) in
any of the Loan Documents, Security Agreements or in any other contract,
agreement, security agreement, deed of trust, mortgage, assignment, guaranty,
document or instrument now or hereafter made, issued or executed in connection
with this Loan, or (ii) by law, provided that Lender shall have provided at
least three (3) days prior written notice to Borrower of Lender’s intention to
exercise its remedies.

 

(d)      Lender may expend any sum reasonably necessary to remedy any Event of
Default.

 

7.3      Power-of-Attorney. Borrower hereby irrevocably constitutes and appoints
Lender as Borrower’s attorney-in-fact (which appointment shall be deemed coupled
with an interest AND IS IRREVOCABLE) for and in its name or the name of Borrower
to perform, at Lender’s option, all the obligations of Borrower under the terms
of this Agreement; provided, however, that Lender shall not exercise such rights
and powers except during the continuation of an Event of Default and, absent the
continuation of an Event of Default, such rights and powers of Lender shall be
of no force or effect.

 

7.4      Remedies Cumulative. The rights and remedies of Lender upon the
occurrence of an Event of Default set forth herein are in addition to the rights
and remedies contained elsewhere in the Loan Documents, and available at law and
in equity. No failure by Lender to exercise, and no delay in exercising, any
right, power, or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power, or
privilege hereunder preclude any other further exercise thereof or the exercise
of any other right, power, or privilege. Each waiver shall be strictly construed
and shall apply only to the next succeeding disbursement.

 

ARTICLE VIII 

MISCELLANEOUS

 

8.1      Amendment; Waiver. No amendment or waiver of any provision of this
Agreement or the Note, nor consent to any departure by Borrower therefrom, shall
in any event be effective unless the same shall be in writing and signed by
Lender. Any such waiver, consent, or approval shall be effective only in the
specific instance and for the purpose for which given. No waiver by Lender of
any breach or Event of Default by Borrower under this Agreement shall be deemed
a waiver of any other previous breach or Event of Default that is then
continuing or any thereafter occurring. In no event shall the delay of
enforcement of any rights or remedies available to Lender, or any other
indulgence, be construed as a waiver of rights or remedies unless the same shall
be agreed to in writing by Lender.

 

8.2      Severability. Any provision of this Agreement prohibited by the laws of
an applicable jurisdiction shall, as to such jurisdiction, be ineffective to the
extent of such prohibition, or modified to conform with such laws, without
invalidating the remaining provisions of this Agreement, and any such
prohibition in any jurisdiction shall not invalidate such provisions in any
other jurisdiction.

 

8.3      Liability of Lender. Lender shall not be liable hereunder for any act
or omission by it, in the absence of fraud, willful misconduct or gross
negligence. Lender shall incur no liability to Borrower by acting upon any
certificate or other paper believed by it to be genuine and purporting to be
assigned by the proper party or with respect to anything which Lender may do or
refrain from doing unless it amounts to fraud, willful misconduct or gross
negligence.

 

Loan Agreement 16  



 

 



 

8.4      Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Texas.

 

8.5      Notices. Any notice required or permitted by or in connection with this
Agreement shall be in writing and shall be made by confirmed facsimile or by
hand delivery, by overnight delivery service, or by certified mail, return
receipt requested, addressed to Lender, Borrower or any Grantor at the
respective address set forth below or to such other address as may be hereafter
specified by written notice by Lender, Borrower or any Grantor. Notice shall be
considered given as of the date of the confirmed facsimile or the hand delivery,
or upon delivery by overnight delivery service, or three (3) calendar days after
the date of mailing.

 



If to Borrower: Green Brick Partners, Inc.   2805 North Dallas Parkway, Suite
400   Plano, Texas 75093   Attn: Richard A. Costello     With a copy to: Mier
Law PLLC   325 N. Saint Paul Street, Suite 4400   Dallas, Texas 75201  
Attn:  Brian C. Mier     If to Mustang: JBGL Mustang, LLC   2805 North Dallas
Parkway, Suite 400   Plano, Texas 75093   Attn: Richard A. Costello     If to
Exchange: JBGL Exchange, LLC   2805 North Dallas Parkway, Suite 400   Plano,
Texas 75093   Attn: Richard A. Costello     If to Chateau: JBGL Chateau, LLC  
2805 North Dallas Parkway, Suite 400   Plano, Texas 75093   Attn: Richard A.
Costello     If to Johns Creek: Johns Creek 206, LLC   2805 North Dallas
Parkway, Suite 400   Plano, Texas 75093   Attn: Richard A. Costello     If to
Mustang, Exchange, Chateau,   or Johns Creek,   With a copy to: Mier Law PLLC  
325 N. Saint Paul Street, Suite 4400   Dallas, Texas 75201   Attn:  Brian C.
Mier

 

Loan Agreement 17  



 

 



 

If to Lender: Inwood National Bank   7621 Inwood Road   Dallas, Texas  75209  
Attn: Keil Strickland, Senior Vice President     With a copy to: Scott D. Osborn
  Adair, Morris & Osborn, P.C.   325 N. St. Paul Street, Suite 4100   Dallas,
Texas  75201



 





8.6     Survival of Agreement. All covenants, agreements, representations and
warranties made herein and in the certificates delivered pursuant hereto shall
survive the execution and delivery to Lender of the Note and the making by
Lender of any Advance and shall continue in full force and effect so long as the
Note, any other Obligation or other amount due hereunder is outstanding and
unpaid.

 

8.7     Attorneys’ Fees. In the event of litigation arising under this Agreement
or any of the other Loan Documents, the prevailing party shall be entitled to
recover its reasonable attorneys’ fees and its reasonable and out-of-pocket
costs and expenses from the other parties in the litigation.

 

8.8      Jurisdiction. EACH OF LENDER, BORROWER AND EACH GRANTOR, TO THE EXTENT
THAT IT MAY LAWFULLY DO SO, HEREBY SUBMITS TO THE JURISDICTION OF THE STATE
DISTRICT AND COUNTY COURTS IN DALLAS COUNTY, TEXAS AND THE UNITED STATES
DISTRICT COURTS FOR TEXAS IN DALLAS COUNTY AS WELL AS TO THE JURISDICTION OF ALL
COURTS FROM WHICH AN APPEAL MAY BE TAKEN FROM THE AFORESAID COURTS, FOR THE
PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF ANY OF LENDER’S
OR BORROWER’S OR ANY GRANTOR’S OBLIGATIONS UNDER OR WITH RESPECT TO THIS
AGREEMENT, AND EACH EXPRESSLY WAIVES ANY AND ALL OBJECTIONS IT MAY HAVE AS TO
VENUE IN ANY OF SUCH COURTS.

 

8.9     Commercial Transaction. BORROWER AND EACH GRANTOR EACH ACKNOWLEDGE THAT
THE LOAN IS A COMMERCIAL TRANSACTION AND THAT NO PART OF THE LOAN PROCEEDS WILL
BE USED FOR CONSUMER PURPOSES.

 

8.10    Successors. This Agreement shall be binding upon and inure to the
benefit of Borrower, each Grantor and their respective successors, and those
assigns of any of them consented to in writing by Lender, and upon Lender, its
successors and assigns. Any assignment attempted by Borrower or any Grantor
without the written consent of Lender shall be void. No consent by Lender of an
assignment by Borrower or any Grantor shall release the assigning party as a
party primarily obligated and liable under the terms of this Agreement unless
the assigning party shall be released specifically by Lender in writing.

 

8.11    Time. TIME IS OF THE ESSENCE OF THIS AGREEMENT AND EACH AND EVERY TERM,
COVENANT, AND CONDITION.

 

8.12    Participation of the Loans. Borrower and each Grantor each agree that
Lender may, at its option, sell interests in the Credit Facility, any Advance
made hereunder, or any of its rights under this Agreement, the Note or any other
Loan Documents to a financial institution or institutions and, in connection
with each such sale, Lender may disclose any financial and other information
available to Lender concerning Borrower or any Grantor to each prospective
purchaser, provided, however, in no event shall any purchaser or prospective
purchaser disclose any financial information of Borrower or any Grantor to any
third parties, other than to its employees, accountants, attorneys or other
professionals, governmental agencies or agents, or bank examiners, without the
prior written consent of Borrower and, as applicable, each Grantor.

 

Loan Agreement 18  



 

 



 

8.13    Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart shall be deemed to be an original, but
all of which shall constitute one and the same instrument.

 

8.14    No Third Party Beneficiary. This Agreement is for the sole benefit of
Lender, Borrower and each Grantor and is not for the benefit of any third party.

 

8.15    JURY WAIVER. BORROWER, EACH GRANTOR AND LENDER HEREBY VOLUNTARILY,
KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT, OR
OTHERWISE) BETWEEN OR AMONG THE UNDERSIGNED AND LENDER ARISING OUT OF OR IN ANY
WAY RELATED TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY RELATIONSHIP
BETWEEN LENDER, BORROWER OR EACH GRANTOR. THIS PROVISION IS A MATERIAL
INDUCEMENT TO LENDER TO PROVIDE THE FINANCING DESCRIBED HEREIN OR IN THE OTHER
LOAN DOCUMENTS.

 

8.16    Lawful Interest. It is the intention of Borrower and Lender to conform
strictly to applicable usury laws. All agreements between Borrower and Lender
are hereby expressly limited so that in no contingency or event whatsoever shall
the amount paid or agreed to be paid to Lender for the use, forbearance or
detention of the money to be advanced hereunder or otherwise, or for the payment
or performance of any covenant or obligation contained herein or in any other
document evidencing, securing or pertaining to the indebtedness evidenced
hereby, exceed the maximum amount permissible under applicable law. If, from any
circumstances whatsoever, fulfillment of any provision hereof or such other
documents at the time performance of such provisions shall be due shall involve
transcending the limit of validity prescribed by law, then, ipso facto, the
obligation to be fulfilled shall be deemed a mistake and the obligation shall be
reduced to the limit of such validity; and, if from any circumstances Lender
should ever receive an amount deemed to be interest by applicable law which
would exceed the maximum rate permitted under applicable law, such amount that
would be excessive interest shall be applied to the reduction of the principal
amount of the Obligations or to the reduction of any other principal
indebtedness of Borrower to Lender, or if such excessive interest exceeds the
unpaid balance of the Obligations and such other indebtedness, the excess shall
be refunded to Borrower. All sums paid or agreed to be paid by Borrower for the
use, forbearance or detention of the indebtedness of Borrower to Lender shall,
to the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full stated term of such indebtedness until payment in
full so that the actual effective rate of interest contracted for, collected or
charged on account of such indebtedness is uniform throughout the full stated
term thereof. The terms and provisions of this Section shall control and
supersede all other provisions of all agreements between Borrower, any Grantor
and Lender that are applicable to the contracting for, collecting and charging
of interest.

 

8.17   Controlling Document. To the extent anything contained herein is
inconsistent with or contrary to the terms of any of the Loan Documents, the
terms of this Agreement shall control.

 

NOTICE TO COMPLY WITH STATE LAW

 

For the purpose of this Notice, the term “WRITTEN AGREEMENT” shall include the
document set forth above, together with each and every other document relating
to and/or securing the same loan transaction, regardless of the date of
execution.

 

Loan Agreement 19  



 

 



 

THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[THE REMAINDER OF THIS PAGE IS BLANK; 

SIGNATURE PAGE FOLLOWS]

 

Loan Agreement 20  



 

 



 



IN WITNESS WHEREOF, and intending to be legally bound hereby, Borrower, each
Grantor, and Lender execute this Agreement as of the date first above written.

 

BORROWER:

 



Green Brick Partners, Inc.,
a Delaware corporation    

 

By: /s/ James R. Brickman     James R. Brickman     Chief Executive Officer  

 

GUARANTORS:

 

JBGL Mustang, LLC,
a Texas limited liability company  

 

By: /s/ James R. Brickman     James R. Brickman, Manager  

 



JBGL Exchange, LLC,
a Texas limited liability company      







By: /s/ James R. Brickman     James R. Brickman, Manager  



 



JBGL Chateau, LLC,
a Texas limited liability company  



 



By: /s/ James R. Brickman     James R. Brickman, Manager  

 

Johns Creek 206, LLC,
a Georgia limited liability company  

 



By: /s/ James R. Brickman     James R. Brickman, Manager  

 

Loan Agreement 21  



 

 





 

JBGL Builder Finance, LLC,



a Texas limited liability company

 

By: /s/ James R. Brickman     James R. Brickman, Manager  

 

LENDER:

 

INWOOD NATIONAL BANK,
a national banking association

 

By: /s/ Keil Strickland Address: Printed Name: Keil Strickland   7621 Inwood
Road Its: Senior Vice President   Dallas, Texas 75209

 

Loan Agreement 22  



 

 

  



EXHIBIT A

 

Note

 

See attached.

 

Loan Agreement 23  



--------------------------------------------------------------------------------

 